Banke, Judge.
The defendant appeals his conviction for burglary. Held:
1. Assuming arguendo that the trial court improperly admitted hearsay testimony from one of the state’s witnesses, this would not require reversal of the defendant’s conviction since the case was tried without a jury. In a non-jury trial, “the trial judge has a much broader discretion in the admission of evidence since it is presumed that in his consideration of the evidence he sifted the wheat from the chaff and selected the legal testimony.” Dowling v. Jones-Logan Co., 123 Ga. App. 380, 382 (3) (181 SE2d 75) (1971).
2. The evidence, which included testimony that the defendant made an admission of guilt to one of the victims, was sufficient to permit a rational trier of fact to find him guilty of burglary beyond a *828reasonable doubt. It follows that the trial court did not err in denying his motion for directed verdict of acquittal, which was improperly denominated a “motion for summary judgment.”
Decided October 8, 1982.
James W. Howard, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, John M. Turner, Assistant District Attorneys, for appellee.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.